DETAILED ACTION
This office action is a response to the application filed 6 October 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 December 2020 and 8 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 2019/0294124 A1), hereafter referred Law, in view of Bridgelall (US 2005/0143133 A1).  Law was cited by applicant’s IDS filed 8 February 2022.

Regarding claim 1, Law teaches a computer-implemented method, comprising:
determining, by a first Safety Instrumented Function (SIF), that a process equipment event has occurred or is predicted to occur in a first system as detected by the first SIF (Law, Fig. 1, [0004], [0027], and [0040]; when a safety-related condition is detected, the safety logic solvers generate safety messages, where the safety logic solvers execute respective safety information function routines that receive and process respective input signals to determine whether or not the combination of received inputs is indicative of an occurrence of a safety-impacting or safety-related event within the process plants, where individual safety messages that are generated by the local SIS portions 46, 48, 50), including identifying, based on the process equipment event occurring, a first action to be performed by the first SIF (Law, [0027]; cause corresponding safety actions to occur, where some of the different types of safety messages or signals may be distributed including trip messages, shut down messages, alarm messages, warning messages, etc.);
in response to determining that the process equipment event has occurred or is predicted to occur, performing, by the first SIF, the first action in the first SIF to prevent an occurrence of a first hazardous event in the first system (Law, [0004] and [0039]; a true signal that is output by a safety function routine upon receiving multiple input signals and processing the inputs in accordance with the routine logic to generate the output is indicative of the occurrence of a safety event, a safety controller takes some action to limit the detrimental nature of the event, such as sending control signals to close valves, turn devices off, remove power from devices, etc., where safety-related messages must be sent within local portions of a plant and SIS portions);
determining, by a highly-reliable communication transmission network using the first action and connecting the first SIF and a second SIF in a second system, a second action to be performed in the second SIF to prevent the occurrence of a second hazardous event in the second system (Law, [0039], [0060], and [0085]; determine when the concentrated safety message should be transmitted over the long-haul link, where between remote-located portions of the plant and remote SIS portions trigger appropriate preventative and mitigating actions, where safety messages are additionally transmitted via a second link between remote portions of SIS and the second link has a higher bandwidth than the long-haul link and can transmit safety messages whose receipt is more time-critical);
in response to determining the second action to be performed in the second SIF, providing, by the highly-reliable communication transmission network to the second SIF, a notification that the second action is to be performed to prevent the occurrence of the second hazardous event in the second system (Law, Fig. 1, [0040]; the SDC concentrates individual safety messages that are generated by the local SIS portions 46, 48, 50 and that are intended to be received by one or more of the remote SIS portions into one or more concentrated safety messages and transmits the concentrated safety messages to the SDD disposed at the remote environment via a long-haul link); and
in response to receiving the notification by the second SIF, performing the second action to prevent an occurrence of a second hazardous event in the second system (Law, [0050]; at the remote end of the long-haul link, the SDD receives a concentrated safety message and recovers the original individual safety messages and delivers the recovered safety messages to their intended recipient logic solvers disposed in the remote environment portion of the SIS.  Based upon the receipt of the received safety messages, the recipient logic solvers initiate one or more safety mitigating actions such as sending control messages to effect a trip, open or close a valve, etc.).
Law does not expressly teach describing the communication transmission network as being self-healing.
However, Bridgelall teaches describing the communication transmission network as being self-healing (Bridgelall, [0028]; network is also self-healing).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Law to include the above recited limitations as taught by Bridgelall in order to use the appropriate adjective to describe a network where the loss of a node in the network is not fatal to the network (Bridgelall, [0028]).

Regarding claim 8, Law teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Law, [0087]; non-transitory computer-readable media) comprising:
determining, by a first Safety Instrumented Function (SIF), that a process equipment event has occurred or is predicted to occur in a first system as detected by the first SIF (Law, Fig. 1, [0004], [0027], and [0040]; when a safety-related condition is detected, the safety logic solvers generate safety messages, where the safety logic solvers execute respective safety information function routines that receive and process respective input signals to determine whether or not the combination of received inputs is indicative of an occurrence of a safety-impacting or safety-related event within the process plants, where individual safety messages that are generated by the local SIS portions 46, 48, 50), including identifying, based on the process equipment event occurring, a first action to be performed by the first SIF (Law, [0027]; cause corresponding safety actions to occur, where some of the different types of safety messages or signals may be distributed including trip messages, shut down messages, alarm messages, warning messages, etc.);
in response to determining that the process equipment event has occurred or is predicted to occur, performing, by the first SIF, the first action in the first SIF to prevent an occurrence of a first hazardous event in the first system (Law, [0004] and [0039]; a true signal that is output by a safety function routine upon receiving multiple input signals and processing the inputs in accordance with the routine logic to generate the output is indicative of the occurrence of a safety event, a safety controller takes some action to limit the detrimental nature of the event, such as sending control signals to close valves, turn devices off, remove power from devices, etc., where safety-related messages must be sent within local portions of a plant and SIS portions);
determining, by a highly-reliable communication transmission network using the first action and connecting the first SIF and a second SIF in a second system, a second action to be performed in the second SIF to prevent the occurrence of a second hazardous event in the second system (Law, [0039], [0060], and [0085]; determine when the concentrated safety message should be transmitted over the long-haul link, where between remote-located portions of the plant and remote SIS portions trigger appropriate preventative and mitigating actions, where safety messages are additionally transmitted via a second link between remote portions of SIS and the second link has a higher bandwidth than the long-haul link and can transmit safety messages whose receipt is more time-critical);
in response to determining the second action to be performed in the second SIF, providing, by the highly-reliable communication transmission network to the second SIF, a notification that the second action is to be performed to prevent the occurrence of the second hazardous event in the second system (Law, Fig. 1, [0040]; the SDC concentrates individual safety messages that are generated by the local SIS portions 46, 48, 50 and that are intended to be received by one or more of the remote SIS portions into one or more concentrated safety messages and transmits the concentrated safety messages to the SDD disposed at the remote environment via a long-haul link); and
in response to receiving the notification by the second SIF, performing the second action to prevent an occurrence of a second hazardous event in the second system (Law, [0050]; at the remote end of the long-haul link, the SDD receives a concentrated safety message and recovers the original individual safety messages and delivers the recovered safety messages to their intended recipient logic solvers disposed in the remote environment portion of the SIS.  Based upon the receipt of the received safety messages, the recipient logic solvers initiate one or more safety mitigating actions such as sending control messages to effect a trip, open or close a valve, etc.).
Law does not expressly teach describing the communication transmission network as being self-healing.
However, Bridgelall teaches describing the communication transmission network as being self-healing (Bridgelall, [0028]; network is also self-healing).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Law to include the above recited limitations as taught by Bridgelall in order to use the appropriate adjective to describe a network where the loss of a node in the network is not fatal to the network (Bridgelall, [0028]).

Regarding claim 15, Law teaches a computer-implemented system, comprising:
one or more processors (Law, [0087]; processors); and 
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (Law, [0087]; non-transitory computer-readable media on which computer-executable instructions), the programming instructions instructing the one or more processors to perform operations comprising:
determining, by a first Safety Instrumented Function (SIF), that a process equipment event has occurred or is predicted to occur in a first system as detected by the first SIF (Law, Fig. 1, [0004], [0027], and [0040]; when a safety-related condition is detected, the safety logic solvers generate safety messages, where the safety logic solvers execute respective safety information function routines that receive and process respective input signals to determine whether or not the combination of received inputs is indicative of an occurrence of a safety-impacting or safety-related event within the process plants, where individual safety messages that are generated by the local SIS portions 46, 48, 50), including identifying, based on the process equipment event occurring, a first action to be performed by the first SIF (Law, [0027]; cause corresponding safety actions to occur, where some of the different types of safety messages or signals may be distributed including trip messages, shut down messages, alarm messages, warning messages, etc.);
in response to determining that the process equipment event has occurred or is predicted to occur, performing, by the first SIF, the first action to prevent an occurrence of a first hazardous event in the first system (Law, [0004] and [0039]; a true signal that is output by a safety function routine upon receiving multiple input signals and processing the inputs in accordance with the routine logic to generate the output is indicative of the occurrence of a safety event, a safety controller takes some action to limit the detrimental nature of the event, such as sending control signals to close valves, turn devices off, remove power from devices, etc., where safety-related messages must be sent within local portions of a plant and SIS portions);
determining, by a highly-reliable communication transmission network using the first action and connecting the first SIF and a second SIF in a second system, a second action to be performed in the second SIF to prevent the occurrence of a second hazardous event in the second system (Law, [0039], [0060], and [0085]; determine when the concentrated safety message should be transmitted over the long-haul link, where between remote-located portions of the plant and remote SIS portions trigger appropriate preventative and mitigating actions, where safety messages are additionally transmitted via a second link between remote portions of SIS and the second link has a higher bandwidth than the long-haul link and can transmit safety messages whose receipt is more time-critical);
in response to determining the second action to be performed in the second SIF, providing, by the highly-reliable communication transmission network to the second SIF, a notification that the second action is to be performed to prevent the occurrence of the second hazardous event in the second system (Law, Fig. 1, [0040]; the SDC concentrates individual safety messages that are generated by the local SIS portions 46, 48, 50 and that are intended to be received by one or more of the remote SIS portions into one or more concentrated safety messages and transmits the concentrated safety messages to the SDD disposed at the remote environment via a long-haul link); and
in response to receiving the notification by the second SIF, performing the second action to prevent an occurrence of a second hazardous event in the second system (Law, [0050]; at the remote end of the long-haul link, the SDD receives a concentrated safety message and recovers the original individual safety messages and delivers the recovered safety messages to their intended recipient logic solvers disposed in the remote environment portion of the SIS.  Based upon the receipt of the received safety messages, the recipient logic solvers initiate one or more safety mitigating actions such as sending control messages to effect a trip, open or close a valve, etc.).
Law does not expressly teach describing the communication transmission network as being self-healing.
However, Bridgelall teaches describing the communication transmission network as being self-healing (Bridgelall, [0028]; network is also self-healing).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Law to include the above recited limitations as taught by Bridgelall in order to use the appropriate adjective to describe a network where the loss of a node in the network is not fatal to the network (Bridgelall, [0028]).

Regarding claims 2, 9, and 16, Law in view of Bridgelall teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium of claim 8, and the computer-implemented system of claim 15 above.  Further, Law teaches wherein the process equipment event is a level trip indicating a potential over-filling of a first tank by the first SIF in the first system (Law, [0004]; various conditions include overflows or underflows).

Regarding claims 3, 10, and 17, Law in view of Bridgelall teaches the computer-implemented method of claim 2, the non-transitory computer-readable medium of claim 9, and the computer-implemented system of claim 16 above.  Further, Law teaches wherein the first action is closing a final element, including a valve, of a source for the first tank (Law, [0004]; sending control signals to close valves).

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Bridgelall as applied to claims 1, 8, and 15 above, and further in view of Troxell et al. (US 2007/0124026 A1), hereafter referred Troxell.

Regarding claims 4, 11, and 18, Law in view of Bridgelall teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium of claim 8, and the computer-implemented system of claim 15 above.  Further, Law teaches wherein the second action includes stopping a process equipment, including a pump by the second SIF in the second system (Law, [0004]; sending control signals to turn devices off).
Law in view Bridgelall does not expressly teach a process equipment can be a pump.
However, Troxell teaches a process equipment can be a pump (Troxell, [0038]; process equipment can include motors, boilers, pumps, compressors, elevators, chillers, and lighting).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Law in view of Bridgelall to include the above recited limitations as taught by Troxell in order to design a network utilizing one of the well-known and typical process equipment (Troxell, [0038]).

Regarding claims 5, 12, and 19, Law in view of Bridgelall further in view of Troxell teaches the computer-implemented method of claim 4, the non-transitory computer-readable medium of claim 11, and the computer-implemented system of claim 18 above.  Further, Law teaches further comprising executing a first logic solver at the first SIF, wherein executing the first logic solver comprises:
determining that the process equipment event has occurred or is predicted to occur by the first SIF (Law, [0004]; determine whether or not the combination of received inputs is indicative of an occurrence of a safety-impacting or safety-related events within the process plant); and
in response to determining that the process equipment event has occurred or is predicted to occur, initiating the first action in the first system (Law, [0004]; safety system logic solvers execute respective safety information function routines that receive and process respective input signals).

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Bridgelall as applied to claims 1, 8, and 15 above, and further in view of Rahman (US 2017/0012878 A1).

Regarding claims 6, 13, and 20, Law in view of Bridgelall teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium of claim 8, and the computer-implemented system of claim 15 above.  Further, Law teaches wherein the highly-reliable, self-healing communication transmission network is included in a redundant communications network connecting the first SIF and the second SIF using decision-making tools as an artificial intelligence and data analytics advanced solution, having corresponding real actions in systems the first and second systems (Law, Fig. 6, [0005]-[0006] and [0085]; the hardware devices run applications that enable a control or safety system operator to perform functions with respect to controlling a process, such as changing settings of the process control routine, modifying the operation of the control modules within the process controllers, keeping and updating a configuration database, where safety messages are transmitted via a second link that has a higher bandwidth than the long-haul link).
Law in view of Bridgelall does not expressly teach the network using cloud or edge computing.
However, Rahman teaches the network using cloud computing (Rahman, [0020]; the communications network may include and be connected to a cloud computer network).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Law in view of Bridgelall to include the above recited limitations as taught by Rahman in order to provide content provider services in a more efficient and effective manner (Rahman, [0002]).

Regarding claims 7 and 14, Law in view of Bridgelall further in view of Rahman teaches the computer-implemented method of claim 6 and the non-transitory computer-readable medium of claim 13 above.  Further, Law teaches wherein the highly-reliable, redundant communications network further includes dedicated fiber optic network strands (Law, [0073]; the long-haul link is a wired communication mechanism, an optical fiber link, an undersea cable, etc.).
While Law hints at VSAT as an option (Law, [0085]; second link (e.g. a satellite link) has a higher bandwidth than the long-haul link), Law in view of Bridgelall does not expressly teach a Very Small Aperture Terminal (VSAT) wireless link.
However, Rahman teaches a Very Small Aperture Terminal (VSAT) wireless link (Rahman, [0004]; utilizing a very small aperture terminal (VSAT)-enabled RAN).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Law in view of Bridgelall to include the above recited limitations as taught by Rahman in order to provide content provider services in a more efficient and effective manner (Rahman, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416